DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/7/2021 has been entered.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such a claim limitation is:

a control system that controls a flow in claim 2.


If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 6-9 and 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in 
Claim 1 recites “a unitary body” in line 2.  The original disclosure does not disclose a unitary body.  The examiner notes that Figs. 9 and 10 appear to show a structure with many different parts, so the structure in Figs. 9 and 10 does not appear to be a unitary body.  Neither the original disclosure nor Figs. 9 and 10 disclose that sampling system comprises a single material.  The provisional application (61/832,101) does not disclose or suggest that the figure (“Details for Claim 5 (Module)) is the same embodiment as the claimed invention; for example, the Sampling System in “Details for Claim 5 (Module) does not disclose a plurality of sample inlets that are in fluid communication with a plurality of internal channels. Therefore, the original disclosure does not support that Applicant possessed an invention with “a unitary body” at the time the application was filed.
Claim 1 recites “wherein the plurality of fluid paths are fixed in position within the body by the plurality of internal channels” in the last two lines of the claim.  However, the original disclosure does not disclose that the fluid paths are fixed.  Although figures 9 and 10 may appear to show internal structures, the original disclosure does not disclose channels that are fixed and the original disclosure does not disclose any structures that fix the positions of the channels. For example, the original disclosure does not disclose whether or not the internal channels or any surrounding material, if any, are made of flexible material that may move or rigid material that does not move.  The original disclosure does not disclose whether or not the internal channels are 
Claims 2, 6-9 and 16-20 are rejected for depending on claim 1 and inheriting the same problem.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 2, 6, 7 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 6,332,349 issued to Poynot ("Poynot") in view of U.S. Patent Application Publication 2010/0269918 by Rudolph (“Rudolph”) and WO 2012/154603 by Newbold et al.
U.S. Patent 9,499,782 issued to Newbold et al. (“Newbold”) is being used as an equivalent to the WO 2012/154603 reference.

As for claim 1, Poynot discloses a sample-directing manifold (Figs. 1 and 3) comprising:
channels that define a plurality of fluid flow paths (Figs. 1 and 3);
a plurality of sample outlet valves (VS);
a plurality of waste outlet valves (VE);
a sanitizing fluid inlet (S1); and
a plurality of sample inlets (S2, S3), wherein each sample inlet is in fluid communication (Fig. 3 and col. 5, lines 41-56) with a respective sample outlet valve (VS) and a respective waste outlet valve (VE);
wherein the plurality of fluid flow paths include a plurality of sample outlet paths (LS2 and R, LS3 and R) that extend from respective sample outlet valves (VS) to a downstream destination (A); and a plurality of waste outlet paths (LE2, LE2) in fluid communication with respective waste outlet valves (VE);
	wherein the sanitizing fluid inlet (S1) is upstream of the plurality of sample outlet paths (LS2 and R, LS3 and R) and a sanitizing fluid path (LS1, R) extends from the 1) and is coextensive (along R) with the plurality of sample outlet paths (LS2 and R, LS3 and R), and
	wherein the respective sample outlet valves (VS) are movable between an open configuration and a closed configuration (col. 5, lines 41-56).
Poynot does not disclose a unitary body and that the plurality of fluid flow paths are fixed in position within the body by the plurality of channels.
However, Rudolph discloses a unitary (see Fig. 1) body (20) and that a plurality of fluid flow paths are fixed in position within the body by the plurality of internal channels (properly shaped recesses, i.e. internal channels, fix the positions of the fluid flow paths; paragraphs [0017] and [0021]).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the manifold and fluid flow paths of Poynot by enclosing the fluid flow paths within a body as disclosed by Rudolph in order to provide a manifold system that can be easily replaced and scaled in size (Rudolph: paragraphs [0008] and [0009]).
Poynot as modified by Rudolph does not disclose that in the closed configuration the sanitizing fluid flow path extends around at least a portion of a valve stem of the respective sample outlet valves.
However, Newbold discloses that in a closed configuration a sanitizing fluid flow path (114, 106, 206) extends around at least a portion of a valve stem (223) of a sample outlet valve (see Fig. 5A).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the manifold of Poynot and 

As for claim 2, Poynot discloses a control system that controls a flow of samples from one or more of the respective sample outlet valves (col. 4, lines 33-47).

As for claim 6, Poynot discloses a sampling system (Fig. 1) for collecting a fluid sample from an enclosed container (col. 3, lines 48-51) comprising the sample-directing manifold of claim 1 (see the rejection of claim 1 above).

As for claim 7, Poynot discloses an aseptic sampling valve (VA, where a gas-tight valve is an aseptic valve).

	As for claim 16, Poynot discloses that the plurality of sample inlets are in fluid communication with more than one source (Poynot: more enclosures, col. 5, lines 6-8).

	As for claim 17, Poynot discloses that the downstream destination (A) comprises an analytical device (A).

S2 and R, LS3 and R) overlap with each other.

	As for claim 19, Poynot discloses that the sanitizing fluid inlet (S1) comprises a sanitizing inlet valve (V1) through which a sanitizing fluid is directed.

	As for claim 20, Poynot discloses a gas inlet (S4) through which a gas can be directed to purge sanitizing fluid from the sample-directing manifold.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 6,332,349 issued to Poynot ("Poynot") in view of in view of U.S. Patent Application Publication 2010/0269918 by Rudolph (“Rudolph”) and WO 2012/154603 by Newbold et al. as applied to claim 7, further in view of U.S. Patent Application Publication 2015/0050166 by Tracey et al. (“Tracey”).
U.S. Patent 9,499,782 issued to Newbold et al. (“Newbold”) is being used as an equivalent to the WO 2012/154603 reference.

As for claim 8, Poynot as modified by Rudolph and Newbold discloses all the limitations of the claimed invention
except that said aseptic sampling valve comprises a variable volume reservoir.
Poynot discloses an aseptic valve (VA) that comprises a pump (P) for pumping fluid, but Poynot does not disclose the type of pump.

Because Poynot and Tracey both disclose pumps for pumping fluid, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute one well known pump for another to achieve the predictable result of pumping a fluid.

As for claim 9, Poynot discloses a control module (automation unit) in communication with said sample-directing manifold and said aseptic sampling valve (col. 4, lines 33-47).

Claims 1, 2, 6, 7 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 6,332,349 issued to Poynot ("Poynot") in view of U.S. Patent 5,809,648 issued to Kurth et al. (“Kurth”) and WO 2012/154603 by Newbold et al.
U.S. Patent 9,499,782 issued to Newbold et al. (“Newbold”) is being used as an equivalent to the WO 2012/154603 reference.

As for claim 1, Poynot discloses a sample-directing manifold (Figs. 1 and 3) comprising:
channels that define a plurality of fluid flow paths (Figs. 1 and 3);
a plurality of sample outlet valves (VS);
a plurality of waste outlet valves (VE);
1); and
a plurality of sample inlets (S2, S3), wherein each sample inlet is in fluid communication (Fig. 3 and col. 5, lines 41-56) with a respective sample outlet valve (VS) and a respective waste outlet valve (VE);
wherein the plurality of fluid flow paths include a plurality of sample outlet paths (LS2 and R, LS3 and R) that extend from respective sample outlet valves (VS) to a downstream destination (A); and a plurality of waste outlet paths (LE2, LE2) in fluid communication with respective waste outlet valves (VE);
	wherein the sanitizing fluid inlet (S1) is upstream of the plurality of sample outlet paths (LS2 and R, LS3 and R) and a sanitizing fluid path (LS1, R) extends from the sanitizing fluid inlet (S1) and is coextensive (along R) with the plurality of sample outlet paths (LS2 and R, LS3 and R), and
	wherein the respective sample outlet valves (VS) are movable between an open configuration and a closed configuration (col. 5, lines 41-56).
Poynot does not disclose a unitary body and that the plurality of fluid flow paths are fixed in position within the body by the plurality of channels.
However, Kurth discloses a unitary body (10; col. 4, lines 14-16) and that a plurality of fluid flow paths are fixed in position within the body by a plurality of internal channels (Fig. 3).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the manifold and fluid flow paths of Poynot by enclosing the fluid flow paths within a body as disclosed by Kurth in order 
Poynot as modified by Kurth does not disclose that in the closed configuration the sanitizing fluid flow path extends around at least a portion of a valve stem of the respective sample outlet valves.
However, Newbold discloses that in a closed configuration a sanitizing fluid flow path (114, 106, 206) extends around at least a portion of a valve stem (223) of a sample outlet valve (see Fig. 5A).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the manifold of Poynot and Kurth to have the sanitizing fluid flow path extend around a valve stem as disclosed by Newbold and to modify the sample outlet valves of Poynot and Kurth to have valve stems as disclosed by Newbold in order to reduce the risk of contamination of samples, in part, by sanitizing the valves with sanitizing fluid (Newbold: col. 6, lines 22-26 and col. 9, lines 58-64).

As for claim 2, Poynot discloses a control system that controls a flow of samples from one or more of the respective sample outlet valves (col. 4, lines 33-47).

As for claim 6, Poynot discloses a sampling system (Fig. 1) for collecting a fluid sample from an enclosed container (col. 3, lines 48-51) comprising the sample-directing manifold of claim 1 (see the rejection of claim 1 above).

A, where a gas-tight valve is an aseptic valve).

	As for claim 16, Poynot discloses that the plurality of sample inlets are in fluid communication with more than one source (Poynot: more enclosures, col. 5, lines 6-8).

	As for claim 17, Poynot discloses that the downstream destination (A) comprises an analytical device (A).

	As for claim 18, Poynot discloses that at least some portion (R) of respective ones of the plurality of sample outlet paths (LS2 and R, LS3 and R) overlap with each other.

	As for claim 19, Poynot discloses that the sanitizing fluid inlet (S1) comprises a sanitizing inlet valve (V1) through which a sanitizing fluid is directed.

	As for claim 20, Poynot discloses a gas inlet (S4) through which a gas can be directed to purge sanitizing fluid from the sample-directing manifold.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 6,332,349 issued to Poynot ("Poynot") in view of in view of U.S. Patent 5,809,648 issued to Kurth et al. (“Kurth”) and WO 2012/154603 by Newbold et al. as .
U.S. Patent 9,499,782 issued to Newbold et al. (“Newbold”) is being used as an equivalent to the WO 2012/154603 reference.

As for claim 8, Poynot as modified by Kurth and Newbold discloses all the limitations of the claimed invention
except that said aseptic sampling valve comprises a variable volume reservoir.
Poynot discloses an aseptic valve (VA) that comprises a pump (P) for pumping fluid, but Poynot does not disclose the type of pump.
However, Tracey discloses a pump that has variable volume reservoir (claim 102) for pumping fluid.
Because Poynot and Tracey both disclose pumps for pumping fluid, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute one well known pump for another to achieve the predictable result of pumping a fluid.

As for claim 9, Poynot discloses a control module (automation unit) in communication with said sample-directing manifold and said aseptic sampling valve (col. 4, lines 33-47).

Claims 1, 2, 6, 7 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 6,332,349 issued to Poynot ("Poynot") in view of U.S. .
U.S. Patent 9,499,782 issued to Newbold et al. (“Newbold”) is being used as an equivalent to the WO 2012/154603 reference.

As for claim 1, Poynot discloses a sample-directing manifold (Figs. 1 and 3) comprising:
channels that define a plurality of fluid flow paths (Figs. 1 and 3);
a plurality of sample outlet valves (VS);
a plurality of waste outlet valves (VE);
a sanitizing fluid inlet (S1); and
a plurality of sample inlets (S2, S3), wherein each sample inlet is in fluid communication (Fig. 3 and col. 5, lines 41-56) with a respective sample outlet valve (VS) and a respective waste outlet valve (VE);
wherein the plurality of fluid flow paths include a plurality of sample outlet paths (LS2 and R, LS3 and R) that extend from respective sample outlet valves (VS) to a downstream destination (A); and a plurality of waste outlet paths (LE2, LE2) in fluid communication with respective waste outlet valves (VE);
	wherein the sanitizing fluid inlet (S1) is upstream of the plurality of sample outlet paths (LS2 and R, LS3 and R) and a sanitizing fluid path (LS1, R) extends from the sanitizing fluid inlet (S1) and is coextensive (along R) with the plurality of sample outlet paths (LS2 and R, LS3 and R), and
S) are movable between an open configuration and a closed configuration (col. 5, lines 41-56).
Poynot does not disclose a unitary body and that the plurality of fluid flow paths are fixed in position within the body by the plurality of channels.
However, Shock discloses a unitary body (50) and that a plurality of fluid flow paths are fixed in position within the body by the plurality of internal channels (Fig. 5).
The prior art of Poynot and Shock included each element claimed, including the unitary body of Shock, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  One of ordinary skill in the art could have combined the plurality of internal channels and sample inlets of Poynot with the unitary body of Shock by providing the internal channels inside the unitary body as suggested by Fig. 5 of Shock and attaching the inlets and outlets to the unitary body as suggested by Fig. 5 of Shock, and that in combination, the unitary body, the internal channels, sample inlets and sample outlets merely perform the same functions as each does separately.  Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the sample-directing manifold of Poynot to include the unitary body as disclosed by Shock to achieve the predictable result of rigidly connecting inlets, outlets and channels so that they may be contained within an assembly.
Poynot as modified by Shock does not disclose that in the closed configuration the sanitizing fluid flow path extends around at least a portion of a valve stem of the respective sample outlet valves.

It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the manifold of Poynot and Shock to have the sanitizing fluid flow path extend around a valve stem as disclosed by Newbold and to modify the sample outlet valves of Poynot and Shock to have valve stems as disclosed by Newbold in order to reduce the risk of contamination of samples, in part, by sanitizing the valves with sanitizing fluid (Newbold: col. 6, lines 22-26 and col. 9, lines 58-64).

As for claim 2, Poynot discloses a control system that controls a flow of samples from one or more of the respective sample outlet valves (col. 4, lines 33-47).

As for claim 6, Poynot discloses a sampling system (Fig. 1) for collecting a fluid sample from an enclosed container (col. 3, lines 48-51) comprising the sample-directing manifold of claim 1 (see the rejection of claim 1 above).

As for claim 7, Poynot discloses an aseptic sampling valve (VA, where a gas-tight valve is an aseptic valve).

	As for claim 16, Poynot discloses that the plurality of sample inlets are in fluid communication with more than one source (Poynot: more enclosures, col. 5, lines 6-8).

	As for claim 17, Poynot discloses that the downstream destination (A) comprises an analytical device (A).

	As for claim 18, Poynot discloses that at least some portion (R) of respective ones of the plurality of sample outlet paths (LS2 and R, LS3 and R) overlap with each other.

	As for claim 19, Poynot discloses that the sanitizing fluid inlet (S1) comprises a sanitizing inlet valve (V1) through which a sanitizing fluid is directed.

	As for claim 20, Poynot discloses a gas inlet (S4) through which a gas can be directed to purge sanitizing fluid from the sample-directing manifold.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 6,332,349 issued to Poynot ("Poynot") in view of in view of U.S. Patent 8,555,733 issued to Shock et al. (“Shock”) and WO 2012/154603 by Newbold et al. as applied to claim 7, further in view of U.S. Patent Application Publication 2015/0050166 by Tracey et al. (“Tracey”).
U.S. Patent 9,499,782 issued to Newbold et al. (“Newbold”) is being used as an equivalent to the WO 2012/154603 reference.


except that said aseptic sampling valve comprises a variable volume reservoir.
Poynot discloses an aseptic valve (VA) that comprises a pump (P) for pumping fluid, but Poynot does not disclose the type of pump.
However, Tracey discloses a pump that has variable volume reservoir (claim 102) for pumping fluid.
Because Poynot and Tracey both disclose pumps for pumping fluid, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute one well known pump for another to achieve the predictable result of pumping a fluid.

As for claim 9, Poynot discloses a control module (automation unit) in communication with said sample-directing manifold and said aseptic sampling valve (col. 4, lines 33-47).

Response to Arguments
Applicant's arguments filed 1/7/2021 have been fully considered but they are not persuasive.  On pages 5-6 of the Remarks, Applicant argues that the original disclosure discloses flow paths that cannot be adjusted or modified like the flexible conduit of Rudolph.  The examiner respectfully disagrees.  The original disclosure does not disclose that the material of the internal channels is not flexible such that the flow paths are fixed.  Also, the definition of channel provided by Applicant does not appear to .
On pages 6-8 of the Remarks, Applicant argues that Rudolph does not disclose a plurality of fluid paths that are fixed in position within the body.  The examiner respectfully disagrees.  Rudolph discloses that fluid conduits are fixed, at least to some degree, within body 20 by properly shaped recesses in paragraph [0017] and [0021].  The examiner notes that since Rudolph already discloses structures that fix the position of the fluid conduits, Rudolph does not have to be modified to disclose the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN N OLAMIT whose telephone number is (571)270-1969.  The examiner can normally be reached on M-F, 8 am - 5 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JUSTIN N OLAMIT/Primary Examiner, Art Unit 2853